Electronically Filed
                                                      Supreme Court
                                                      SCWC-12-0000984
                                                      23-APR-2015
                                                      10:33 AM



                          SCWC-12-0000984

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         STATE OF HAWAI#I,
                  Respondent/Plaintiff-Appellee,

                                vs.

                             TOI NOFOA,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-12-0000984; CR. NO. 08-1-1504)

                        ORDER OF CORRECTION
                          (By: Wilson, J.)

          IT IS HEREBY ORDERED that the Opinion of the Court, filed

on April 14, 2015, is corrected as follows:

          1. On page 3, line 6, “a” is corrected to “an.”

          2. On page 7, footnote 3 is renumbered to footnote 5.     All

footnotes following thereafter are renumbered accordingly.

          3. On page 35, lines 1-2, “trial” is corrected to “the

preliminary hearing.”
          The Clerk of the Court is directed to take all necessary

steps to notify the publishing agencies of these changes.

          DATED: Honolulu, Hawai#i, April 23, 2015.

                                /s/ Michael D. Wilson

                                Associate Justice




                                  2